1

2

3

4

5
                                  UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7
                                                    ***
8
      JAMES TASHMAN,                                     Case No. 2:20-cv-00470-KJD-EJY
9
                                           Petitioner,
10           v.                                                             ORDER
11
      NEVADA DEPT. OF CORRECTIONS, et. al,
12
                                        Respondents.
13

14

15          Petitioner has submitted to the court a document styled as a “motion to appeal the notice
16   of entry of order,” with which he appears to be seeking to challenge a decision by the Eighth
17   Judicial District Court for Clark County, Nevada, denying relief with respect to the manner his
18   sentence has been calculated by the Nevada Department of Corrections. ECF No. 1.
19          Petitioner’s avenue for relief in this court, if any, would be a petition for writ of habeas
20   corpus under 28 U.S.C. § 2254. A petition for writ of habeas corpus filed by a person who is not
21   represented by an attorney must be on the form provided by this court. LSR 3-1, Local Rules of
22   Practice, U.S. District Court of Nevada.
23          In addition, this matter has not been properly commenced because petitioner has neither
24   paid the filing fee for a habeas proceeding ($5.00) nor filed an application to proceed in forma
25   pauperis. Local Rule LSR 1-1. Also, under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, a
26

27

28
1    petitioner must attach both an inmate account statement for the past six months and a properly

2    executed financial certificate to his application.

3            Thus, the present action will be dismissed without prejudice to the filing of a new petition

4    on the court’s approved form, accompanied by either the $5.00 filing fee or a completed

5    application to proceed in forma pauperis with all required attachments.

6            IT THEREFORE IS ORDERED that this action shall be DISMISSED without prejudice

7    to the filing of a new petition in a new action with a properly completed pauper application.

8            IT FURTHER IS ORDERED that a certificate of appealability is DENIED, as jurists of

9    reason would not find the court’s dismissal of this improperly commenced action without

10   prejudice to be debatable or incorrect.

11           IT FURTHER IS ORDERED that the Clerk shall send petitioner two copies each of an

12   application form to proceed in forma pauperis for incarcerated persons and a noncapital Section

13   2254 habeas petition form, one copy of the instructions for each form, and a copy of the papers

14   that he submitted in this action.

15           IT FURTHER IS ORDERED that the Clerk shall enter judgment accordingly and close

16   this case.

17                      8 day of ________,
             DATED THIS ___       April    2020.

18
19
                                                              UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                          2
